Citation Nr: 1111965	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  07-30 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a right wrist disability.

2.  Entitlement to service connection for a disorder manifested by abdominal pain.

3.  Entitlement to service connection for lumbosacral spine disability.

4.  Entitlement to service connection for chronic headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from April 2002 to April 2005.  His DD form 214 reflects that he served in Kuwait and Iraq between March 2003 and March 2004.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from an October 2006 rating decision of the VA Regional Office (RO) in Seattle, Washington that denied service connection for a right wrist condition, a disorder manifested by abdominal pain, a lumbosacral spine disability and migraine headaches.  The appeal continues from the VA Regional Office in Denver, Colorado.

In the July 2008 Statement of Representative in Appeals Case, the Representative appears to raise the issue of service connection for fibromyalgia.  This matter is referred to the RO for appropriate consideration.

Following review of the record, the issue of entitlement to service connection for a lumbosacral spine disability is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran's headaches do not represent an underlying organic pathology or a disease or injury for which service connection would generally be granted; headaches have not manifested to a degree of 10 percent or more after discharge from service.  

2.  The Veteran's complaints of abdominal pain do not represent an underlying organic pathology or a disease or injury; current disability manifested by abdominal pain is not demonstrated.

3.  Right wrist injury or disease was not shown in service and is unrelated to service; right wrist tendonitis is a diagnosed disability. 


CONCLUSIONS OF LAW

1.  Headaches were not incurred in or aggravated by service; the Veteran does not exhibit signs and symptoms of headaches to a compensable degree as a manifestation of an undiagnosed illness. 38 U.S.C.A. §§ 1110, 1113, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2010); Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).

2.  A disability manifested by abdominal pain was not incurred in or aggravated by service; the Veteran does not exhibit gastrointestinal signs and symptoms to a compensable degree as a manifestation of an undiagnosed illness. 38 U.S.C.A. §§ 1110, 1113, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2010); Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001). 

3.  Right wrist tendinitis was not incurred in or aggravated by service. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary considerations - Duty to assist the Veteran.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. §§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486.

Here, the appellant was sent a letter in April 2006 prior to the initial decision on the claims that informed him of what evidence was required to substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence.  Notification that included information pertaining to a disability rating and an effective date for the award was also sent to the appellant at that time.  

The Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA clinical records have been received in support of the claims and have been reviewed.  The Veteran was afforded a VA examination in May 2006.  The record reflects that in September 2007 the Veteran requested a personal hearing but failed to report in July 2009.  The appellant's statements in the record, as well as the whole of the evidence have been carefully considered.  

The Board is satisfied that VA has complied with the duty-to-assist-requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to final decision in this appeal.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The claims are ready to be considered on the merits.

Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp 2010); 38 C.F.R. § 3.303 (2010).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303 (2010).

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system, are presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307(a), 3.309(a) (2010).

The Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War.  Therefore, for purposes of the pertinent statutes and regulation, he is a Persian Gulf Veteran.  Service connection may be granted to a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed below.

The symptoms must be manifest to a degree of 10 percent or more during the presumptive periods prescribed by the Secretary or by December 31, 2011.  By history, physical examination and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  Objective indications of chronic disability include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non- medical indicators that are capable of independent verification.  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.

The signs and symptoms which may be manifestations of undiagnosed illness or a chronic multisymptom illness include but are not limited to: (1) fatigue, (2) signs or symptoms involving the skin, (3) headaches, (4) muscle pain, (5) joint pain, (6) neurologic signs or symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the respiratory system (upper or lower), (9) sleep disturbance, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, (12) abnormal weight loss, or (13) menstrual disorders. 38 U.S.C.A. §§ 1116, 1117, 1118(West 2002 & Supp. 2010); 38 C.F.R. § 3.317 (2010).

If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply. See VAOPGCPREC 8- 98.

1.  Service connection for headaches.

Factual Background

Service treatment records reflect that the Veteran was seen for complaints of headaches in June and July 2002.  In February 2003, he reported headaches of two weeks duration for which an assessment of tension headaches was rendered.  Medication was prescribed.  In March 2003, he complained of having headaches each day for a month.  Medication was continued for an assessment of headaches., 

The Veteran was examined for VA compensation and pension purposes in May 2006.  It was noted that the claims folder was not available.  The Veteran complained of daily headaches since 2003 with symptoms that included nausea, diffuse weakness, and blurred vision but without olfactory or visual aura.  He related that the headaches could be piercing, throbbing, or sharp and were migratory.  He reported physician-ordered bed rest for periods of four to five hours.  The appellant related that over-the-counter medication was of modest benefit.  He stated that he had gone to the emergency room on one occasion for headaches.  It was noted that that he had not been prescribed any abortive or prophylactics.  An assessment of muscle contraction/tension headaches was rendered.  

VA outpatient records dating from 2006 reflect continuing complaints and treatment for chronic headaches for which the Veteran was prescribed medication.  In August 2006, he reiterated that he had daily and frequent headaches that were relieved by Motrin but not Naproxen.  In October 2006, it was recorded that he had been taking high-dose ibuprofen for migraines.  This was discontinued and he was prescribed Toprol and aspirin.  He reported headaches five to seven times a week on that occasion.  In July 2007, the appellant stated that he had migraine headaches and that nothing seemed to help.  A CAT scan of the head was recommended.  In October 2007, it was noted that the Veteran was still having a problem with headaches and had been seen at the Penrose emergency room in August 2007 for headaches and was treated with morphine.  A January 2008 VA outpatient clinic note indicated that the appellant had been hospitalized at Memorial Hospital in November 2007 after a work-related head injury after a parking arm fell on his head and knocked him down.  A February 2008 record continued to show headaches on the problem list. 

Legal Analysis

The Board observes in this instance that the Veteran was treated a number of times in service for headaches.  On follow-up in March 2003, he reported daily headaches dating back a month to the previous treatment.  On post service VA examination in May 2006, the appellant indicated that he continued to have frequent headaches and elaborated upon associated symptoms.  The Board notes that the assessment at that time was essentially the same as that provided in service - tension headaches.  The available VA outpatient records dating from 2006 to 2008 reflect continuing treatment for headaches.  

The evidence reflects that the Veteran has been diagnosed with muscle contraction/tension headaches.  The Board points out, however, that muscle tension headaches represents neither an underlying organic pathology nor a disease or injury for which service connection would generally be granted. See 38 U.S.C.A. §§ 1110, 1131; Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361- 1362 (Fed. Cir. 1999).  It is noted that headaches are specifically listed as a manifestation of an undiagnosed illness for which service connection may be granted on the basis of Gulf War service.  Thus, muscle contraction/tension headaches are precipitating factors rather than a real clinical diagnosis within the meaning of VA regulations.  However, in order for the Veteran to be eligible for service connection for undiagnosed illness based on his Gulf War service, the symptoms must be manifest to a degree of 10 percent.  Headaches are generally evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2010) which provides that a compensable rating is warranted when there are characteristic prostrating attacks averaging one in two months over the last several months.  Higher rating are warranted for more frequent attacks.  Here, however, although the evidence reflects that the Veteran receives continuing treatment, he does not experience prostrating attacks due to his headaches.  Consequently, they are not shown to have manifested to a compensable degree at any time after service and service connection on a presumptive basis must also be denied. See 38 U.S.C.A. §§ 1116, 1117, 1118; 38 C.F.R. § 3.317.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, the preponderance of the evidence is against the claim. See § 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


2.  Service connection for disability manifested by abdominal pain.

Factual Background

The Board notes that while in service, the appellant signed DD Form 2796 in April 2004 indicating that he had to spend one or more nights in a hospital as a patient during his deployment for sharp pains in the lower left portion of the abdomen.  Service treatment records reflect that he was seen in May 2002 with complaints of left groin pain of three days' duration that he stated had commenced during a 10-mile run.  No hernia was noted, the testicles were nontender and there was no incontinence of the bowel or bladder.  An assessment of left groin strain was recorded.  The appellant was seen with complaints that included pain in the pelvis area in November 2004.  An assessment of abdominal strain was provided.  A service discharge examination report is not record.  

The Veteran was afforded a VA examination in May 2006.  The appellant related that he had sharp shooting suprapubic abdominal pain three to four times a week and that this had been occurring since taking medication prior to deploying overseas.  The Veteran stated that he had occasional constipation but no diarrhea.  It was reported that he had bright red blood on the toilet paper but not within the stool itself, and that would occur one to two times a month.  Appetite and weight were reported to be stable.  It was noted that he had not had a colonoscopy or any imaging procedures.

On examination, no abdominal bruit or aneurysm was palpated.  The abdomen was soft and there was no guarding, rebound, masses or hepatosplenomegaly.  Following examination, the examiner stated in the diagnosis that there was lower abdominal pain with insufficient evidence at the time of the evaluation to warrant a diagnosis of an acute or chronic medical condition.  

A VA outpatient clinical record dated in August 2006 reflects that the Veteran complained of sharp shooting pain in the left lower quadrant in the inguinal area.  He said that it made him bend over before being relieved, and occurred three times a week.  He denied a problem with alcohol and drugs.  On examination, the findings were the same as on VA compensation and pension examination in May 2006.  An assessment of lower left quadrant pain, no hernia, will check urinalysis for possibility of stone, no other gastrointestinal complaints, was rendered.  

The Veteran presented to VA in October 2006 with complaints of worsening groin pain whereupon a right groin ultrasound was recommended.  The record does not indicate whether this was accomplished.  On review of the gastrointestinal system in October 2006, it was noted that history was negative for reflux, abdominal pain, constipation, diarrhea, nausea and vomiting.  Subsequent VA outpatient records dating through April 2008 reflect that the Veteran was seen for multiple complaints and disorders but no further complaint referable to abdominal symptoms is recorded.  

Legal Analysis

Service treatment records reflect that the Veteran was treated for complaints of abdominal pain in service with assessment of strain.  He voiced similar complaints on VA examination and in VA outpatient records in 2006.  The Board observes, however, that no post service gastrointestinal findings, clinical assessment or diagnosis in this regard are demonstrated, nor has the appellant identified or produced any acceptable evidence, medical or otherwise, that would tend to show current disease or injury to account for his symptoms.  On VA examination in May 2006, and in VA outpatient records dated in August and October 2006, complaints of abdominal pain were noted but no anomalous gastrointestinal findings were elicited.  Subsequent VA outpatient clinical records do not record abdominal complaints or findings.

The Board would point out that Congress specifically limits entitlement to service connection for disease or injury where incidents in service have resulted in a disability.  In the absence of proof of a current disability due to disease or injury in service, there can be no valid claim. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Likewise, the Federal Circuit has noted that in order for a veteran to qualify for entitlement to compensation under the prevailing statutes, the Veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty. See Sanchez- Benitez v. Principi, 259 F.3d 1356 (2001).  

The Board has considered that the appellant is competent to report abdominal symptoms and pain as such come through the senses. See Layno v. Brown, 6 Vet.App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet.App. 398, 405 (1995). In this case, the evidence reflects that although the Veteran reported abdominal pain in the past, there is no indication that this developed into a chronic disorder. See 38 C.F.R. § 3.303.  Therefore, to the extent that he reports that he has disability manifested by abdominal pain since service, the Board concludes that the observations of skilled professionals are far more probative as to the existence of pathology and disability.  The Board finds in this case that the medical evidence is far more probative as to the existence of underlying pathology, which is not demonstrated in this instance.  Since the more competent and probative medical evidence of record indicates that the Veteran does not currently have a disability manifested by abdominal pain, service connection is not warranted.

As well, it is noted that gastrointestinal signs and symptoms are specifically listed as a manifestation of an undiagnosed illness for which service connection may be granted on the basis of Gulf War service.  Thus, such symptoms are considered precipitating factors rather than a real clinical diagnosis within the meaning of VA regulations.  However, in order for the Veteran to be eligible for service connection for undiagnosed illness based on his Gulf War service in this regard, the symptoms must be manifest to a degree of 10 percent.  Here, however, the evidence appears to reflect that no such disability has been manifested to a compensable degree at any time after service and service connection on a presumptive basis also must be denied. See 38 U.S.C.A. §§ 1116, 1117, 1118; 38 C.F.R. § 3.317.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, the preponderance of the evidence is against the claim. See § 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


2. Right wrist disability

Factual Background

Service treatment records do not reveal treatment for right wrist complaints.  However, the Veteran stated on VA examination in May 2006 that he had had right wrist pain for three to four years associated with repetitive lifting, and that this occurred when he lifted more than 30 or 40 pounds.  He related that he would get an occasional numbness in the right hand but that this was migratory and not specific, and resolved with 'shaking it out'.  It was noted that he was able to write, type, and use tools and utensils.  On physical examination, the right wrist was diffusely tender to palpation  Dorsiflexion was limited to 30 degrees.  Palmar flexion was to 30 degrees without pain.  It was reported that he could perform these motions repetitively without resistance, but declined to do it with a two-pound weight.  Ulnar deviation was 40 degrees, radial deviation was 20 degrees and sensory and motor function was normal in the hands.  Following examination, a diagnosis of right wrist tendonitis with limitation of motion as described, was rendered.  Post service, VA outpatient clinical record dated between 2006 and 2008 do not reflect any specific complaints or references to the right wrist.  

Legal Analysis

At the outset, the Board points out that the Veteran's right wrist symptomatology has been attributed to a known clinical cause - tendonitis.  It is therefore not a qualifying chronic Persian Gulf War disability, and a discussion relating to this theory of entitlement is not required. See VAOPGCPREC 8- 98

The Board has carefully reviewed the evidence but finds that service connection for a right wrist disability is not warranted.  The Board observes that there is nothing in the service treatment records that supports the Veteran's assertions of symptoms in service.  No service treatment record refers to right wrist complaints.  

The Board acknowledges that the Veteran is competent to state he experienced right wrist pain in service as such comes through the senses and when it began. See Layno v. Brown, 6 Vet. App 465, 470 (1994).  However, competence and credibility are different matters.  The Board observes that the available evidence first reflects a diagnosis of right wrist tendonitis more than a year after discharge from active duty.  In view of the silent service treatment record, nothing in the record suggests a right wrist disability deriving from service except the appellant's own statements to this effect.  Although a service discharge examination report is not of record, the evidence does not a right wrist condition for more than one year thereafter.  There is no credible showing of any continuity of symptomatology deriving from a right wrist disease or injury in service.  Such evidence compels a finding that the Veteran's assertions of a right wrist condition in service and continuity of symptomatology leading to current tendonitis are not credible.  In view of such, the Board finds that the Veteran is an unreliable historian.  

The Board is fully aware that applicable regulation requires continuity of symptomatology, not continuity of treatment. Wilson v. Derwinski, 2 Vet. App. 16 (1991).  However, the lack of evidence of treatment in service may bear on the credibility of the evidence of continuity. Savage v. Gober, 10 Vet. App. 488 (1997).  The Board, as fact finder, is obligated to and full justified in determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.  Similarly, the Board can weigh the absence of contemporaneous medical evidence against the lay evidence of record. See Buchanan v. Nicholson, 451 F.3d 1331 (2006).

In the instant case, the Board finds that the silent service treatment records, the more than one-year lapse between service and objective evidence of right wrist disability, as well as no medical or lay evidence of continuing right wrist symptoms in the more contemporaneous clinical records are far more probative than statements of in-service onset and continuity.  In this regard, the Board concludes that the Veteran has not been a reliable historian and that his later accounts and history in this regard are self-serving and not credible.  

Under the circumstances, the Board concludes that there is no reliable and probative evidence indicating that the Veteran has a right wrist disorder related to service or to any incident therein.  The Board thus finds that the preponderance of the evidence is against the claim and service connection must be denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990)


ORDER

Service connection for headaches, to include as due to an undiagnosed illness, is denied is denied.

Service connection manifested by abdominal pain, to include as due to an undiagnosed illness, is denied.  

Service connection for right wrist tendonitis is denied. 


REMAND

The Veteran's service treatment records disclose that he sought treatment for lower back pain in May 2002 of three days duration that was assessed as mechanical low back pain.  Naproxen was prescribed.  The appellant stated on VA examination in May 2006 that he had had physician-prescribed bedrest and an emergency room visit for back pain.  Lumbosacral strain with limitation of motion was diagnosed.  No relationship to service was given.  In his notice of disagreement dated in November 2006, the Veteran stated that scoliosis and degenerative joint disease had been diagnosed with respect to the back.  A VA outpatient clinic note dated in July 2007 noted that he had been seeing a chiropractor and had records from him relating to a motor vehicle accident in July 2005.  In this regard, the Veteran should be requested to provide authorization to retrieve clinical information from the physician who prescribed bedrest for back pain, from the emergency room where he obtained treatment for back pain, and clinical records pertaining to a motor vehicle accident in July 2005, to include the chiropractor reports.  Following receipt of such, he should also be afforded a low back examination.


The Board would also point out that following VA examination in May 2006, the examiner stated that the Veteran had a positive Waddell sign suggesting a nonorganic component to his pain.  It was noted that this was highly suggestive of a diagnosis of fibromyalgia and it was advised that he have further assessment to determine whether this diagnosis would explain his multiple pain symptoms. As well, in the July 2008 Statement of Representative in Appeals Case, the representative raises the issue of disability attributable to an undiagnosed illness relative to claims of entitlement to service connection. 

Additionally, the record indicates that the Veteran receives continuing outpatient treatment in the Denver, Colorado VA outpatient clinical system.  The most recent records date through April 2008.  As there is potential notice of the existence of additional VA records, they must be retrieved and associated with the other evidence on file. See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  Therefore, VA records dating from May 2008 should be requested and associated with the claims folder.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he provide authorization identifying the names and addresses of all providers who treated him after service for low back disability, to include the emergency room where he received treatment for back pain, as well as the clinical and chiropractor records pertaining to a motor vehicle accident in July 2005.  After securing the necessary releases, the RO should request this information. 

2.  VA outpatient records dating from May 2008 should be requested and associated with the claims folder.

3.  Following a reasonable time for receipt of the above, the Veteran should be scheduled for a comprehensive examination by an appropriate VA examiner to evaluate the claimed low back disorder.  The claims folder should be provided to the examiner in connection with the examination.  All indicated tests and studies should be conducted and clinical findings should be reported in detail.

Based on a thorough review of the record, clinical evidence and physical examination, the examiner is requested to provide an opinion with supporting rationale as to whether it is at least as likely as not (50 percent probability or better) a) the Veteran now has disability of the low back that is directly related to service, b) whether disability of the low back may be deemed to be an undiagnosed illness related to the Veteran's service in the Gulf War Zone, or is etiologically related to a currently diagnosed condition, and c) whether the disorder is of post service onset and unrelated to active duty.  The opinion should be set forth in detail.

4.  After taking any further development deemed appropriate, the RO should re-adjudicate the remaining issue on appeal.  If the benefit is not granted, the appellant and representative should be provided a supplemental statement of the case before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans Appeals


Department of Veterans Affairs


